DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 12/24/2020 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/624047 filed 1/30/2018 is acknowledged.

Claim Election/Restriction
Election with Traverse
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on 7/06/2021 is acknowledged.  The traversal is on the ground(s) that the Office Action has not shown a serious burden would be required and that both groups are classified in the same class 702/22.  This is not found persuasive because the method of Groups I and II require different technology. Group II requires a trained machine learning classifier to predict chemical reactions as being successful and retrosynthetically determining synthetic routes.  Group I however does not recite these limitations and instead recites .  
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/06/2021.

Claim Rejections - 35 USC § 101
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims s 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong One: Identification of an Abstract Idea
The claim(s) recite(s):
Determining a plurality of known chemical reactions and/or novel chemical reactions, wherein in the novel chemical reactions are extrapolated from generalized 
Determining from the plurality of novel chemical reactions a plurality of predicted chemical reactions based on a trained classifier wherein the trained classifier is trained on data derived from chemical reactions known to be successful and unsuccessful. This step reads on a process that can be carried out as a mental step because the recited “trained classifier” is not one that necessitates computer technology. The claims do not even recite the implementation of a computer. Also, the “trained classifier,” is broadly and generically recited such that it reads on mathematics per se or a table with data of reactions that successfully lead to a certain product and reactions that may be expected but did not lead to the certain product. The instant method step also does not recite how the trained classifier is implemented so that the plurality of novel chemical reactions lead to determining predicted chemical reactions;
Generating a plurality of chemical reactions based on the plurality of predicted chemical reactions and the plurality of known chemical reactions. This step reads on one that can be performed by the human mind and is therefore an abstract idea;
Determining at least one target compound. This step reads on one that can be performed by the human mind and is therefore an abstract idea;
Determining a plurality of chemical reaction routes associate with the at least one target compound, wherein each route comprises a chemical reaction of the plurality of chemical reactions. This step reads on one that can be performed by the human mind and is therefore an abstract idea;

The above method steps read on steps that one with knowledge of chemistry and chemical reactions can perform in the human mind. The step of determining a plurality of predicted chemical reactions based on a trained classifier, is one that can also be performed by the human mind given that the recited classifier is not one that necessitates computer technology. Rather the recited trained classifier reads on one that merely implements mathematics or organized data.
Claims 2-14 recite subsequent abstract ideas that further limit claim 1.
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." It is the Examiner's position that each of the claimed process steps (absent the generic computer) could be carried out as a mental process or with the aid of paper/pen.
	
Step 2A Prong Two: Consideration of Practical Application
The MPEP 2106.04(d) describes the integration of a judicial exception into a practical application as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception.

An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.
The recited computational steps are not practically applied and the method results in a determination of a chemical reaction route which is a determination of information by way of an abstract idea.

Step 2B: Consideration of Additional Elements and Significantly More
The claims as a whole are analyzed to determine if there are additional limitations recited in the claims such that the claim amounts to significantly more than an abstract idea.

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (step one) recites determining a plurality of known chemical reactions and/or a plurality of novel chemical reactions. The following steps necessitate the use of known chemical reactions and a plurality of novel chemical reactions. The alternative “or” is therefore confusing because if only one reaction type is determined, it becomes unclear if some of the subsequent steps should be performed.
Claim 1 (step two) recites a trained classifier trained on chemical reactions known to be successful and unsuccessful “that are instances of a given chemical transformation.” This limitation is unclear. It is unclear what “instances of a given chemical transformation,” is referring to or what this limitation is limiting. 
Claim 1 (step three) recites generating a plurality of chemical reactions …. “wherein each chemical transition of the plurality of chemical reactions represents a transformation.” It is unclear what “each chemical transition,” is referring to in the claim or how this limitation is intended to further limit the claim. Claim 1 recites generating chemical reactions from predicted and known reactions and makes no earlier reference to “chemical transitions.”
Claim 1 (step six) recites determining optimal chemical reaction routes comprising “at least one known reaction transformation and at least one predicted reaction transformation.” It is not clear how this step relates to the previously recited 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hlavacek et al. (US 2008/0177478) in view of Lui et al. (ACS Cent. Sci., vol. 4 (2017) pages 1103-1113).
Hlavacek et al. teach determining potential reactants from a metabolite data base (par. 0032) wherein the database contains information about 6455 reactions (par. 
Hlavacek et al. make obvious predicting chemical reactions (Abstract) by training a classifier using chemical reactions (i.e. known chemical reactions) divided into subclasses of transformations (par. 0015-0016); the classifier is trained with negative (i.e. unsuccessful) and positive (i.e. successful) examples of reactions (par. 0042-0044 and par. 0061)(i.e. determining from novel chemical reactions a plurality of predicted reactions wherein the trained classifier is trained on data from successful and unsuccessful reactions).
Hlavacek et al. teach using the trained classifier to predict a reaction in which a specific compound participated (par. 0053 and 0059)(i.e. generating a plurality of chemical reactions based on predicted chemical reactions and known chemical reactions).
Hlavacek et al. do not explicitly teach determining at least one “target” compound, determining a plurality of reaction routes associated with the target compound and determining one or more optimal chemical reaction routes from the plurality of chemical reaction routes.
Lui et al. make obvious organic synthesis for “poorly available molecules” (i.e. known chemical reactions) and “new molecules that have never been studied before (i.e. novel chemical reactions), in another embodiment of claim 1, step 1 of determining a plurality of chemical reactions.

Lui et al. teach that designing synthetic routes involves first, reaction prediction of predicting how a set of reactants will react to form products; and a second task that involves planning the optimal series of reaction prediction steps to recursively deconvolute the target molecule into simple or commercially available precursor molecules in a way that minimizes steps, cost, time, and waste (page 1103, col. 1, par. 1).
Lui et al. teach a trained model that for a given target molecule and a specified reaction type, the model predicts the most likely reactants that can react in the specified reaction type to produce the target molecule (page 1104, col. 2, par. 2)(i.e. determining optimal chemical reaction routes from the plurality of chemical reaction routes identified for producing the target compound wherein the chemical reaction routes comprise reaction transformations).
With regard to claims 2-26, if there are any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature. The claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.


Other Noted Prior Art
Segler et al. (Chemistry–A European Journal 23.25 (2017): 5966-5971).
Coley et al. (ACS central science 3.5 (2017): 434-443).

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Anna Skibinsky/
Primary Examiner, AU 1631